Case 7:20-cv-04573-PMH-PED Document 32-34 Filed 07/13/20 Page 1 of 2




                 Exhibit 34
Case 7:20-cv-04573-PMH-PED Document 32-34 Filed 07/13/20 Page 2 of 2




                                                                 PRELIMINARY INJUNCTION
                                                                        HEARING

                                                                       JX-230
                                                                       7:20-cv-04573




           Preliminary Injunction Hearing JX-230   p. 1 of 1
